DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-5, 13-27 have been considered but are moot as indicated in new ground rejection below.
	Applicant argues support for amendments in independent claims 1, 13, and 18 may be found in paragraphs [0085]-[0090], 0122] and new claims 25-27 may be found in paragraphs [0121]-[0129] (Applicant’s remarks on page 10). Examiner respectfully disagrees.
	Regarding the negative limitation at issue, Applicant's cited support in the Specification, does not identify any "descri[ption of] a reason to exclude the relevant limitation." Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 1351 (Fed. Cir. 2012) ("Negative claim limitations are adequately supported when the specification describes a reason to exclude the relevant limitation. Such written description support need not rise to the level of disclaimer. In fact, it is possible for the patentee to support both the inclusion and exclusion of the same material."). See also MPEP § 2173.05(i) ("Any negative limitation or exclusionary proviso must have basis in the original disclosure ....The mere absence of a positive recitation is not basis for an exclusion."). 
In this case, the description in Applicant’s cited paragraph do not identify a reason to exclude the relevant limitation the “first live data stream acquired by being pushed by live streaming account”. Therefore, the cited paragraphs do not have support for limitation “…the first live data stream is acquired without being pushed by the live streaming account” as recited in amended independent claims 1, 13.
	
Applicant argues Hartnett does not disclose that the individual live video stream in the public combined live video stream is provided to the host device in different manners because Hartnett disclose server receives a live video stream from the host via a first communication protocol, receives a live video streams from additional devices via the second communication protocol, generates the public combined live video stream, and provides the public combined live stream via the first communication protocol. Hartnett does not disclose that the target live streaming tool is configured to push/public the second video stream from host device and pull/request video stream from target device/participant device because Hartnett only disclose that combined live video stream is generated at the service device or digital room is generated for the public combined live video stream. That is Hartnett does not explicitly disclose the individual live video streams are provided to a host device in different manners via a live streaming tool (pages 12-13).
	In response, Examiner notices that limitation “the individual live video streams are provided to a host device in different manners via a live streaming tool” is not recited in claims 1-5, 13-27. Instead, the claim 1 recites “… the second live data stream being pushed by the live streaming account using the target live streaming tool, wherein the target live streaming tool being configured to push the second live data stream for the live streaming account and pull the first live stream data stream for the live streaming account such that the second live stream is pushed by the live streaming account, and the first live data stream is acquired without being pushed by the live streaming account;”
	Hartnett discloses the server, sends a request to target/additional devices, in response to an invitation from host device. The server, in response to receives request/invitation from the host device, switches/pull the video stream from the target/additional device(s) to generate a combined public video stream (see include, but not limited to, figures 2-3A, 4, 16-17, 19-20, col. 4, lines 10-26, col. 14, line 57- col. 15, line 6, col. 21, lines 53-67, col. 24, lines 13-30, col. 35, lines 25-42, col. 45, lines 34-67, col. 50, line 61-col. 51, line 5). Since video content from target/additional device(s) in response to invitation/request or switched via the server in response to request/invitation from the host device and the content from targeted/additional content is not provided by the host device, the live video content from the target/additional device is acquired from the target/additional device without being pushed by the live streaming account (the content received from the targeted/additional device). The host device pushes/provides video content from the host device to the video server for provide to other devices (see include, figures 2, 3A, 4, 16-17 and discussed in the non-final rejection). Thus, the video stream from the host device is pushed by the live streaming account associated with the host device. 
	Therefore, Hartnett discloses “…wherein the target live streaming tool is configured to push the second live data stream for the live streaming account and pull the first live stream for the live streaming account such that the second live data stream is pushed by the live streaming account and pull the first live data stream for the live streaming account such that the second live data stream is pushed by the live streaming account, and the first live data stream is acquired being pushed by the live streaming account” (read on live streaming tool associated with the host device is configured to push/provide the live stream for live streaming account associated with host device and pull/invite/request video content from target/additional device for live streaming account associated with the host device such that the host device pushes/provides the live data stream from the host device and receives/acquires the video content from target/additional device. 
	Applicant argues Hartnett and Ellis does not disclose all the limitations of claim 23 because claim 23 depends on claim 18 and Hartnett does not disclose limitation of claim 18 (page 14). In response, Harnett discloses limitations in claim 18 as discussed above. Therefore, the combination of Harnett and Ellis disclose limitations of claim 23.
 
	For reason given above, rejection of claims 1-5, 13-27 are discussed below.
Claims 6-12 have been canceled.
	 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 13-17, and 27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
	Independent claim 1 or independent claim 13 recites limitation “the first live data stream is acquired without being pushed by the live streaming account” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention (see also “response to arguments” above).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 13-22 and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hartnett et al. (US 11082467).
	Note: all documents that are directly or indirectly incorporated by reference in their entirety in Hartnett (see col. 81, lines 51-59) including Ser. No. 11/503,093 (corresponding to US 20080040475), Ser. No. 12/977,027 (corresponding to US 20120166433), Ser. No. 12978265 (corresponding to US 20120166532) are treated as part of the specification of Hartnett (MPEP 2163.07 b).

Regarding claim 18, Hartnett discloses a method for co-hosting in live streaming, comprising: 
 	displaying, by a terminal, a live streaming interface of a live streaming room, the live streaming room being created using a stream push function of a target live streaming tool, and the live streaming interface comprising a co-host control (displaying, by a host device, a live streamlining interface of a live streaming room, the live streaming room being created using a system push function/selection function of a target live streaming tool, and the live streaming interface comprising a co-host control to select/manage a co-host – see include, but not limited to, figures 1, 4, 6a, 7a, 9a, col. 13, lines 1-9, 57-59, col. 22, lines 54-67, col. 24, line 13-col. 25, line 20, col. 26, line 6-col. 27, line 6); 
 	sending, by the terminal, a co-hosting request to a server in response to a trigger operation on the co-host control, the co-hosting request being configured to request co- hosting with a target user account for co-hosting (sending, by the host device, a request to a server 102 in response to a trigger operation on the co-host control to invite a participant device/target device, the request being configure to request co-hosting with a target user account associated with target device for co-hosting/providing video stream – see include, but not limited to, figures 1-3a, 4, 6a, 17, col. 14, lines 51-67, col. 21, lines 40-55, col. 24, lines 13-30, col. 45, lines 20-57); 
	sending, by the server, the co-hosting request to the target user account in response to receiving the co-hosting request for the target user account from a live streaming account in a live streaming room (sending, by the server 102, a request to a target user device/participant device in response to receiving a request/invitation from a host device in live streaming room – see include, but not limited to, figures 1-3a, 4, 6a, 17, col. 14, lines 51-67, col. 21, lines 40-55, col. 24, lines 13-30, col. 45, lines 20-57);
	acquiring, by the server, a first live data stream in response to receiving co-hosting grant information from the target user account, the first live data stream corresponding to the target user account (receiving, by the server 102, a first live stream  from the target user device/participant device in response receiving permissions to grant from the target/participant device, the first live stream corresponding to live stream of target/participant device  – see include, but not limited to, figures 1-3a, 4, 17, col. 10, lines 10-30, col. 45, line 34-col. 46, line 20); 
	acquiring, from the server, by the terminal, the first live data stream using the target live streaming tool in response to receiving co-host success information from the server (receiving by the terminal of the host device and from the server device 102, the live data stream using live streaming interface tool in response to receiving permission/acceptation information from the server 102 – see include, but not limited to, figures 2, 5, 6A, 9A, col. 22, lines 25-67, col. 29, lines 21-52, col. 51, line 20-col. 52, line 21, col. 54, lines 25-35);
	acquiring, by the server, a second live data stream, the second live data stream corresponding to the live streaming account, the second live data stream being pushed by the live streaming account using the target live streaming tool, the target live streaming tool being configured to push the second live data stream for the live streaming account Page 5 of 10 - Response to Restriction/Election Requirement Serial No.: 17/395,688; Confirmation No.: 1074and pull the first live data stream for the live streaming account (receiving, by the server 102, a second live data stream from host device, the video stream from host device being pushed by the host device using target live streaming tool, the target live streaming tool being configured to push/public the second video stream from host device and pull/request video stream from target device/participant device - – see include, but not limited to, figures 1-3a, 4, 17, col. 10, lines 10-30, col. 45, line 34-col. 46, line 20); 
	sending, by the server, the first live data stream and the second live data stream to a viewer account in the live streaming room (sending, by the server, the first and second live video stream to viewer device in live stream room  – see include, but not limited to, figures 1-3a, 4, 17, col. 46, lines 36-52); and 
 	displaying, by the terminal, in the live streaming interface, a live streaming picture of the live streaming account and a live streaming picture of the target user account based on the second live data stream and the first live data stream (displaying, by the host device, in the live streaming interface, a live stream picture of host device and live stream picture of target/participant device –   see include, but not limited to, figures  4, 6a, 7a, 9a, 15, 17, col. 10, lines 10-30, col. 45, line 34-col. 46, line 51).

Regarding claim 19, Hartnett discloses the method according to claim 18, wherein said sending, by the terminal, the co-hosting request to the server comprises: 
 	displaying, by the terminal, at least one user account for co-hosting in the live streaming interface (displaying, by the host device, at least one user account for co-hosting/participant in the live streaming interface – see include, but not limited to, figures 3a, 6a, 7a, 9a, 17, col. 24, lines 31-43, col. 26, lines 20-30, col. 45, line 34-col. 46, line 51); 
	determining, by the terminal, in response to a selection operation on any user account in the at least one user account, a selected user account as the target user account (determining, by the host device, in response to user selection of a user target device/participant device to invite– see include, but not limited to, figures 3a, 6a, 7a, 9a, 17, col. 24, lines 31-43, col. 26, lines 20-30, col. 45, line 34-col. 46, line 51); and 
 	sending, by the terminal, the co-hosting request to the server, the co-hosting request being generated based on the target user account (sending, by the host device, the request to the server to invite the user target device/participant device, the request being generated based on target user/participant device  – see include, but not limited to, figures 3a, 6a, 7a, 9a, 17, col. 24, lines 31-43, col. 26, lines 20-30, col. 45, line 34-col. 46, line 51).  

Regarding claim 20, Hartnett discloses the method according to claim 19, further comprising: acquiring, by the terminal, an associated account in an online state among associated accounts of the live streaming account and a viewer account in the live streaming room; and determining, by the terminal, the at least one user account based on the associated account and the viewer account (acquiring, by the hosting device, an associated account in an online/active state of users among associated accounts of live stream and viewer account in streaming room, and determining at least one account based on the associated account and the viewer account to invite/switch to user target device – see include, but not limited to, figures  6a, 7a, 9a, 16-21, 25, col. 24, lines 31-43, col. 26, lines 20-30, col. 45, line 34-col. 46, line 51).  

Regarding claim 21, Hartnett discloses the method according to claim 18, wherein said acquiring, by the terminal, the first live data stream using the target live streaming tool comprises: sending, by the terminal, a first data acquisition request to the server, the first data Page 6 of 10 - Response to Restriction/Election Requirement Serial No.: 17/395,688; Confirmation No.: 1074acquisition request being configured to acquire the first live data stream; and receiving, by the terminal, the first live data stream from the server using the target live streaming tool (sending, by the host device, a first request/invitation to the server 102 to acquire/receive the first live data stream from target/participant device, and receiving, by the host device live stream from target/participant device using the target live streaming tool– see include, but not limited to, figures 3a, 6a, 7a, 9a, 15-21, col. 24, lines 31-43, col. 26, lines 20-30, col. 45, line 34-col. 46, line 51).  

Regarding claim 22, Hartnett discloses the method according to claim 18, wherein said displaying, by the terminal, in the live streaming interface, the live streaming picture of the live streaming account and the live streaming picture of the target user account based on the second live data stream and the first live data stream comprises: displaying, by the terminal, a first live streaming window and a second live streaming window in the live streaming interface; and displaying, by the terminal, based on the second live data stream and the first live data stream, the live streaming picture of the live streaming account and the live streaming picture of the target user account in the first live streaming window and the second live streaming window respectively (display live stream of host device and live stream from target device in respective area of the host device– see include, but not limited to, figures 1, 3a, 6a, 7a, 9a, 11a, 17).  

Regarding claim 24, Hartnett discloses the method according to claim 18, wherein the live streaming interface further comprises a co-hosting termination control (the live streaming interface further comprising termination control to end live or leave/terminate video of combined live videos stream – see include, but not limited to, figured 9A, 10-13A, col. 11, lines 40-50, col. 20, lines 35-45, col. 26, lines 33-44, col. 36, lines 53-61) ; and the method further comprises: 
 	sending, by the terminal, a co-hosting termination request to the server in response to a trigger operation on the co-hosting termination control, the co-hosting termination request being configured to instruct the server to send co-hosting termination information to the live streaming account and the target user account, the co-hosting termination information being configured to instruct the live streaming account and the target user account to stop acquiring the first live data stream and second live data stream, respectively; and stopping, by the terminal, acquiring the first live data stream in response to receiving the co-hosting termination information from the server (in response to host device selects to end live stream, the request to end live stream is sent to the server and the server notifies all participant devices to stop/end acquiring video streams, and the host device stop receiving stream from the terminated/removed participant device  – see include, but not limited to, figured 9A, 10-13A, 16; col. 11, lines 40-50, col. 20, lines 35-45, col. 26, lines 33-44, col. 36, lines 53-61, col. 37, lines 18-26, col. 38, lines 42-52) .

Regarding claim 25, Hartnett discloses the method according to claim 19. Hartnett also discloses before displaying content of additional/target devices, the host device provides a list of participant devices to the live video streaming system 106, which then sends invitations out to join the digital preparation room. The live video streaming selects to add or remove participant/target devices and providing video from selected participant/target devices for displaying on host device based on verified account(see include, but not limited to, figures 2, 3A, 9A, 10-13A, 16-17, col. 4, lines 10-19, col. 6, lines 29-45, col. 17, lines 5-19, col. 21, lines 50-61, col. 22, lines 45-67, col. 48, lines 15-31, col. 56, lines 27-37, col. 73, line 60-col. 74, line 45). Thus, Hartnett discloses wherein before said displaying, by the terminal, at least one user account for co-hosting in the live streaming interface, the method further comprises: sending, by the terminal, an account acquisition request to the server in response to the trigger operation on the co-host control (sending account request including invitations to target devices); 
 	acquiring, by the server, at least one user account, the at least one user account comprising an associated account in an online state among associated accounts of the live streaming account and a viewer account in the live streaming room (acquiring, by the server, at least one user account associated account in an online/available state associated with host device (see also include, but not limited to, col. 56, lines 27-37, col. 73, line 60-col. 74, line 45); 
	filtering, by the server, the at least one user account to remove any user account that does not meet a co-hosting condition in the at least one user account; and 
 	sending, by the server, the filtered at least one user account to the terminal (filtering by the live streaming server by selecting only account that satisfies the selection and removing any user account that is not invited or does not meet the co-host condition based on the invention/setting – see also include, but not limited to, figures 16-17, col. 56, lines 27-37, col. 73, line 60-col. 74, line 45).  

Regarding claim 26, Hartnett discloses the method according to claim 25, wherein a live streaming type of the at least one user account comprises one of: live streaming based on a web page, live streaming by a live streaming client, or live streaming by a live streaming assistant client, and the co-hosting condition comprises that a web page or client version corresponding to the live streaming type of the user account meets a target condition (e.g., live streaming by a live streaming client/participant, and the co-host condition comprises webpage, or a client version, target user device corresponding to live stream type of user account meets a target condition/target device that is invited/requested to provide content – see include, but not limited to, figures 16-17, col. 4, lines 10-19, col. 11, lines 33-50, col. 13, lines 42-48, col. 43, line 58-col. 44, line 3, col. 50, lines 5-17, col. 21, lines 50-61, col. 70, lines 37-55).

Regarding claim 1, limitations that correspond to the limitations of claim 18 are analyzed as discussed in the rejection of claim 18.  Particularly, Hartnett discloses a method for co-hosting in live streaming, applicable to a server, comprising: 
 	sending a co-hosting request to a target user account in response to receiving the co- hosting request for the target user account from a live streaming account in a live streaming room (sending, by a server 102, request/invitation to target user/participant device in response to receiving invitation from host device – see discussion in the rejection of claim 18, col. 14, lines 57-59, col. 24, lines 25-30, col. 45, lines 34-57); 
 	acquiring a first live data stream in response to receiving co-hosting grant information from the target user account, the first live data stream corresponding to the target user account, wherein the first live data stream is configured to be acquired by a terminal corresponding to the live streaming account using a target live streaming tool (acquiring/receiving data stream from participant/target device in response to acceptation/join information from account associated with the target device, the video content from the target device is configured to be acquired by a terminal of host device using the streaming tool/interface of host device – see similar discussion in the rejection of claim 18, “response to arguments” above, and including, but not limited to, figures 3A, 9-10, 13A, 16-17); 
	 acquiring a second live data stream, the second live data stream corresponding to the live streaming account, the second live data stream being pushed by the live streaming account using the target live streaming tool, wherein the target live streaming tool is configured to push the second live data stream for the live streaming account such that the second live data stream is pushed by the live streaming account, and the first live data stream is acquired without being pushed by the live streaming account  and pull the first live data stream for the live streaming account (tool associated with host device is configured to push live data stream from host device and the live data stream from target/additional device is received from target device (live data stream from target device is not provided/pushed by the host device – see discussion in “response to arguments” above); and 
 	sending the first live data stream and the second live data stream to a viewer account in the live streaming room (see similar discussion in the rejection of claim 18, and include, but not limited to, figures 4, 6a, 7a, 9a, 10-13A, 16-17; col. 21, lines 40-55, col. 45, line 34-col. 46, line 51).  

Regarding claim 2, Hartnett discloses the method according to claim 1, further comprising: sending first co-hosting success information to the live streaming account, the first co-hosting success information being configured to instruct the live streaming account to acquire the first live data stream; and sending the first live data stream to the live streaming account in response to receiving a first data acquisition request from the live streaming account (see similar discussion in the rejection of claim 18, and see include, but not limited to, figures 1-3a, 4, 6a, 7a, 9a, 17, col. 10, lines 10-30, col. 45, line 34-col. 46, line 51).  

Regarding claim 3, Hartnett discloses the method according to claim 1, further comprising: sending second co-hosting success information to the target user account, the second co-hosting success information being configured to instruct the target user account to acquire the second live data stream; and 
	Page 2 of 10 - Response to Restriction/Election Requirement Serial No.: 17/395,688; Confirmation No.: 1074sending the second live data stream to the target user account in response to receiving a second data acquisition request from the target user account (sending notification/instruction to target device/participant device for the target/participant device to join/participate, go to private or access broadcast stream from the host – see include, but not limited to, figures 13B-13C, 16-17, col. 45, lines 33-58, col. 46, lines 36-51, col. 48, lines 3-42).  

Regarding claim 4, Hartnett discloses the method according to claim 1, further comprising: sending co-hosting start information to the viewer account, the co-hosting start information being configured to instruct the viewer account to acquire the first live data stream and the second live data stream; and sending the first live data stream and the second live data stream to the viewer account in the live streaming room in response to receiving a third data acquisition request from the viewer account (sending start information to viewer device to instruct viewer to receive the public combined live video stream comprising first live stream from participant device and second live stream from host device; and sending the public combined live video stream to the viewer device in response to receiving request/selection/activity metrics from the viewer device – see include, but not limited to, figures 1, 11c, 13c, 16-17, col. 17, line 53-col. 18, line 12, col. 22, lines 22-67).

Regarding claim 5, Hartnett discloses the method according to claim 1, further comprising: sending co-hosting termination information to the live streaming account, the target user account, and the viewer account in response to receiving a co-hosting termination request, the co-hosting termination information being configured to instruct the live streaming account and the target user account to stop acquiring the first live data stream and the second live data stream, respectively, and instruct the viewer account to stop acquiring the first live data stream, and the co-hosting termination request being triggered by one of the live streaming account and the target user account (see similar discussion in the rejection of claim 24 and – see include, but not limited to, figured 9A, 10-13A, 16; col. 11, lines 40-50, col. 20, lines 35-45, col. 26, lines 33-44, col. 36, lines 53-61, col. 37, lines 18-26, col. 38, lines 42-52).  
  
Regarding claim 13, limitations of a server that correspond to the limitations of method in claim 1 and/or claim 18 are analyzed as discussed in the rejection of claim 1 and/or claim 18. Particularly, Hartnett discloses a server (server 102 – figures 1, 19, 23), comprising: 
	a processor (e.g., processor 2302 - see figure 23, col. 64, line 56-65, col. 65, lines 16-35, col. 67, lines 12-39); and 
	a memory configured to store at least one instruction executable by the processor (e.g., memory or storage device configured to store instruction executable by the processor 2302 – see figure 23, col. 64, line 56-65, col. 65, lines 16-55, col. 67, lines 14-65); wherein the processor, when loading and executing the at least one instruction, is caused to perform the following processes: 
 	sending a co-hosting request to a target user account in response to receiving the co- hosting request for the target user account from a live streaming account in a live streaming room; 
 	acquiring a first live data stream in response to receiving co-hosting grant information from the target user account, the first live data stream corresponding to the target user Page 3 of 10 - Response to Restriction/Election Requirement Serial No.: 17/395,688; Confirmation No.: 1074account, wherein the first live data stream is configured to be acquired by a terminal corresponding to the live streaming account using a target live streaming tool;
	 acquiring a second live data stream, the second live data stream corresponding to the live streaming account, the second live data stream being pushed by the live streaming account using the target live streaming tool, wherein the target live streaming tool is configured to push the second live data stream for the live streaming account and pull the first live data stream for the live streaming account such that the second live data stream is pushed by the live streaming account, and the first live data stream is acquired without being pushed by the live streaming account; and 
 	sending the first live data stream and the second live data stream to a viewer account in the live streaming room (see similar discussion in the rejection of claim 1 and/or claim 18, “response to arguments” and see include, but not limited to, figures 1, 9a, 16-17,  23, col. 21, lines 40-61, col. 45, line 34-col. 46, line 51, col. 64, line 56-65, col. 65, lines 16-55, col. 67, lines 14-65).  

Regarding claim 14, Hartnett discloses the server according to claim 13, wherein the processor, when loading and executing the at least one instruction, is caused to perform the following processes: sending first co-hosting success information to the live streaming account, the first co-hosting success information being configured to instruct the live streaming account to acquire the first live data stream; and sending the first live data stream to the live streaming account in response to receiving a first data acquisition request from the live streaming account (see similar discussion in the rejection of claim 2).  

Regarding claim 15, Hartnett discloses the server according to claim 13, wherein the processor, when loading and executing the at least one instruction, is caused to perform the following processes: sending second co-hosting success information to the target user account, the second co-hosting success information being configured to instruct the target user account to acquire the second live data stream; and sending the second live data stream to the target user account in response to receiving a second data acquisition request from the target user account  (see similar discussion in the rejection of claim 3).  

Regarding claim 16, Hartnett discloses the server according to claim 13, wherein the processor, when loading and executing the at least one instruction, is caused to perform the following processes: sending co-hosting start information to the viewer account, the co-hosting start information being configured to instruct the viewer account to acquire the first live data stream and the second live data stream; and Page 4 of 10 - Response to Restriction/Election Requirement Serial No.: 17/395,688; Confirmation No.: 1074sending the first live data stream and the second live data stream to the viewer account in the live streaming room in response to receiving a third data acquisition request from the viewer account  (see similar discussion in the rejection of claim 4).  

Regarding claim 17, Hartnett discloses the server according to claim 13, wherein the processor, when loading and executing the at least one instruction, is caused to perform the following processes: sending co-hosting termination information to the live streaming account, the target user account, and the viewer account in response to receiving a co-hosting termination request, the co-hosting termination information being configured to instruct the live streaming account and the target user account to stop acquiring the first live data stream and the second live data stream, respectively, and instruct the viewer account to stop acquiring the first live data stream, and the co-hosting termination request being triggered by one of the live streaming account and the target user account  (see similar discussion in the rejection of claim 5).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hartnett (US 11082,467) as applied to claim 18 above and further in view of Ellis et al. (US 20070157281).
	Note: all documents that are directly or indirectly incorporated by reference in Ellis in their entirety are treated as part of the specification of Ellis (MPEP 2163.07 b).

Regarding claim 23, Hartnett discloses the method according to claim 18, further comprising: displaying, by the terminal, first prompt information in the live streaming interface in response to receiving co-hosting failure information from the server, the first prompt information being configured to provide information regarding the target user account (displaying, by the host device, information in the live stream interface in response to receiving information from the server regarding the co-hosting request/invitation such as information regarding permission, leaving the public video stream, etc. – see include, but not limited to, figures 1, 11a-11b, 13a-13b, 16-17, col. 10, lines 10-30, col. 45, lines 35-58, col. 48, lines 5-10, lines 29-42). However, Hartnett does not explicitly disclose first prompt information being configured to indicate target user account rejects the request.
	Ellis discloses display by terminal, first prompt information in an interface in response to receiving failure information from a server, the first program information being configured to indicate that target user reject a request/invitation (user device sends request/invitation via a server to other device to joint/participate a group providing content, in response to the other user reject the invitation/request, the server sends a message to the invention media guidance application implemented on the user equipment device from which the invention was sent to notify the user that other user reject the invitation - see include, but not limited to, paragraphs 0148, 0155, figures 12h, 12k). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify Hartnett with the teachings including providing information indicate a rejection of an request/invitation as taught by Ellis in order to yield predictable result such as to easily notify that user that sent the request/invention the rejection/denial of the request/invitation.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hartnett (US 11082,467) as applied to claim 1 above and further in view of Chen et al. (US 20210112288) or Gao et al. (US 20210149536).

Regarding claim 27, Hartnett discloses the method according to claim 1, wherein the live streaming room is created using a stream push function of a target live streaming tool in response to a trigger operation on a live streaming start control on a web page (live streaming room is created using a stream push function of live streaming tool/interface in response to a trigger operation/selection on the live stream start control/icon on a web page/interface page – see include, but not limited to, figures 3A, 4, 6A, 9A-9B, 11A, col. 16, lines 56-64, col. 17, lines 3-5). However, Harnett does not explicitly disclose the target live streaming tool is Open Broadcaster Software.
	Chen discloses target live streaming tool is Open Broadcaster Software pushing device to process the live-broadcasting data then push the live-broadcasting data to server (see paragraph 0025). 
	Alternatively, Gao also discloses live streaming platforms use Open Broadcaster Software (OBS) to capture live data stream and push to a server is well-known (paragraph 0003).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartnett with the teaching including Open Broadcaster Software as taught by Chen or indicated in Gao in order to yield predictable result of improving convenience and/or allowing viewer user can intuitively feel an event at the site according to the live-broadcast content in the live-broadcasting data (see Chen: para. 0025). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kim et al. (US 20200076754) discloses methods and apparatus for dynamic location-based media broadcasting (see also paragraph 0047).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426    

May 17, 2022